Exhibit 10.2         

PG&E CORPORATION
OFFICER SEVERANCE POLICY
(As Amended Effective as of December 19, 2001)

1.         Purpose

This is the controlling and definitive statement of the Officer Severance Policy
of PG&E Corporation ("Policy").  Since Officers are employed at the will of PG&E
Corporation and its subsidiaries ("Corporation"), their employment with the
Corporation may be terminated at any time, with or without cause.  The Policy,
which was first adopted effective November 1, 1998, provides Officers of the
Corporation in Officer Compensation Bands I through V ("Officers") with
severance benefits if their employment is terminated.1/   Severance benefits for
officers not covered by this Policy will be provided under policies or programs
developed by the appropriate lines of business in consultation with and the
approval by the Senior Human Resources Officer of the Corporation.

The purpose of the Policy is to attract and retain senior management by defining
terms and conditions for severance benefits, to provide severance benefits that
are part of a competitive total compensation package, to provide consistent
treatment for all terminated officers, and to minimize potential litigation
costs associated with Officer termination of employment. 

2.         Termination of Employment Not Following a Change in Control or
Potential Change in Control

(a)    Corporation’s Obligations.  If the Corporation exercises its right to
terminate an Officer’s employment without cause and such termination does not
entitle Officer to payments under Section 3, the Corporation shall give the
Officer thirty (30) days’ advance written notice or pay in lieu thereof.  Except
as provided in Section 2(b) below, in consideration of the Officer's agreement
to the obligations described in Section 2(c) below and to the arbitration
provisions described in Section 12 below, Corporation shall also provide the
following payments and benefits to Officer:2/

(1)    The Corporation shall pay Officer a lump sum severance payment equal to: 
1/12 (the sum of the Officer’s annual base compensation and the Officer’s
Short-Term Incentive Plan target award at the time of his or her

____________________

1/     Severance benefits for Officers who are currently covered by an
employment agreement
        will continue to be provided solely under such agreements until their
expiration at which
        time this Policy will become effective for such Officers.
2/     Any payments made hereunder shall be less applicable taxes.



termination) times (the number of months that Officer was employed by the
Corporation ("Severance Multiple")); provided, however, that the Severance
Multiple shall be no less than 6, nor more than 24 for Officers in Officer Bands
I, II, III, or more than 18 for Officers in Officer Bands IV or V.  Annual base
compensation shall mean the Officer's monthly base pay for the month in which
the Officer is given notice of termination, multiplied by 12.

(2)    If Officer is a participant in the Supplemental Executive Retirement Plan
of the Pacific Gas and Electric Company (SERP), Officer may elect to convert any
portion of the amount described in the preceding Section 2(a)(1) to provide for
additional years of service and/or additional years to Officer's age for
purposes of calculating a benefit under the SERP.  The value of any amount so
converted shall be calculated using the same actuarial factors used in
calculating benefits under the Retirement Plan for Employees of Pacific Gas and
Electric Company.  Any severance amounts converted to provide for additional age
and/or years of service for calculating an enhanced benefit under the SERP shall
not be eligible for any of the alternative payment elections described in
Section 2.03c. or Section 2.03d. of the SERP.  

(3)    If Officer is a participant in the SERP and if the additional age
resulting from a conversion under Section 2(a)(2) does not result in an age of
55 or greater, Officer may elect to begin receiving an immediately payable SERP
benefit.  If Officer elects to receive an immediately payable SERP benefit, the
Administrator shall use an interest rate and actuarial factors which the
Administrator, in its sole discretion, has determined are appropriate to reflect
the true economic value to the Corporation of providing an immediately payable
SERP benefit;

(4)    The incentive awards granted to Officer under the Corporation’s Long-Term
Incentive Program which have not yet vested as of the date of termination will
continue to vest over a period of months equal to the Severance Multiple after
the date of termination as if the Officer had remained employed for such
period.  For vested stock options as of the date of termination, the Officer
shall have the right to exercise such stock options at any time within their
respective terms or within five years after termination, whichever is shorter. 
For stock options that vest during a period of months equal to the Severance
Multiple, the Officer shall have the right to exercise such options at any time
within five years after termination.  Awards under the Performance Unit Plan
shall continue to vest and be payable during a period of months equal to the
Severance Multiple.  Any unvested Performance Unit Plan awards remaining at the
end of such period shall be forfeited;

(5)    For Officers in Officer Bands I, II or III, two thirds of the unvested
Company stock units in the Officer's account in the Corporation's Deferred
Compensation Plan for Officers which were awarded in connection with the
Executive Stock Ownership Program requirements ("SISOPs") shall vest upon the
Officer's termination, and one third shall be forfeited.  For Officers in
Officer Bands IV and V, one third of any unvested SISOPs shall vest upon the
Officer's termination, and two thirds shall be forfeited.  Unvested stock units
attributable to SISOPs which becomes vested under this provision shall be
distributed to Officer in accordance with the Deferred Compensation Plan after
such stock units vest;

(6)    For a period of 18 months, the Corporation shall pay the Officer's COBRA
premiums;

(7)    If Officer is terminated after serving consecutively for six months in a
fiscal year, Officer shall be entitled to receive a prorated bonus under the
Corporation's Short-Term Incentive Plan, at the time such bonus would otherwise
be paid, if any;

(8)    To the extent not theretofore paid or provided, the Corporation shall
timely pay or provide to the Officer any other amounts or benefits required to
be paid or provided or which the Officer is eligible to receive under any plan,
contract or agreement of the Corporation and its affiliated companies; and

(9)    Such career transition services as the Corporation's Senior Human
Resources Officer shall determine is appropriate.

(b)    Remedies.  The Executive Officer shall be entitled to recover damages for
late or nonpayment of amounts which the Corporation is obligated to pay
hereunder.  The Executive Officer shall also be entitled to seek specific
performance of the Corporation’s obligations and any other applicable equitable
or injunctive relief.

(c)    Section 2(a) shall not apply in the event that the Corporation terminates
an Officer’s employment "for cause."  Except as used in Section 3 of this
Policy, "for cause" means that the Corporation, acting in good faith based upon
information then known to it, determines that the Officer has engaged in,
committed, or is responsible for (1) serious misconduct, gross negligence,
theft, or fraud against the Corporation; (2) refusal or unwillingness to perform
his duties; (3) inappropriate conduct in violation of Corporation’s equal
employment opportunity policy; (4) conduct which reflects adversely upon, or
making any remarks disparaging of, the Corporation, its Board of Directors,
Officers, or employees, or its affiliates or subsidiaries; (5) insubordination;
(6) any willful act that is likely to have the effect of injuring the
reputation, business, or business relationship of the Corporation or its
subsidiaries or affiliates; (7) violation of any fiduciary duty; or (8) breach
of any duty of loyalty; or (9) any breach of the restrictive covenants contained
in Subsection 2(c) below.  Upon termination "for cause," the Corporation shall
have no liability to the Officer other than for accrued salary, vacation
benefits, and any vested rights the Officer may have under the Corporation’s
benefit and compensation plans under the general terms and conditions of the
applicable plan.

(d)    Obligations of Officer

(1)    Release of Claims.  The Corporation shall have no obligation to commence
the payment of the amounts and benefits described in
Section 2(a) until the latter of (1) the delivery by Officer to the Corporation
a fully executed comprehensive general release of any and all known or unknown
claims that he or she may have against the Corporation and a covenant not to sue
in the form prescribed by the Administrator, and (2) the expiration of any
revocation period associated with the release to which the Officer may be
entitled under law.

(2)    Covenant Not to Compete.  (i) During the period of Officer's employment
with the Corporation or its subsidiaries and for a period of months equal to the
Severance Multiple thereafter (the "Restricted Period"), Officer shall not, in
any county within the State of California or in any city, county or area outside
the State of California within the United States or in the countries of Canada
or Mexico, directly or indirectly, whether as partner, employee, consultant,
creditor, shareholder, or other similar capacity, promote, participate, or
engage in any activity or other business competitive with the Corporation's
business or that of any of its subsidiaries or affiliates, without the prior
written consent of the Corporation's Chief Executive Officer.  Notwithstanding
the foregoing, Officer may have an interest in any public company engaged in a
competitive business so long as Officer does not own more than 2 percent of any
class of securities of such company, Officer is not employed by and does not
consult with, or becomes a director of, or otherwise engage in any activities
for, such competing company.

(ii)  The Corporation and its subsidiaries presently conduct their businesses
within each county in the State of California and in areas outside California
that are located within the United States, and it is anticipated that the
Corporation and its subsidiaries will also be conducting business within the
countries of Canada and Mexico.  Such covenants are necessary and reasonable in
order to protect the Corporation and its subsidiaries in the conduct of their
businesses.  To the extent that the foregoing covenant or any provision of this
Section 2(c)(2)(ii) shall be deemed illegal or unenforceable by a court or other
tribunal of competent jurisdiction with respect to (i) any geographic area, (ii)
any part of the time period covered by such covenant, (iii) any activity or
capacity covered by such covenant, or (iv) any other term or
provision of such covenant, such determination shall not affect such covenant
with respect to any other geographic area, time period, activity or other term
or provision covered by or included in such covenant.

(3)    Soliciting Corporation Customers and Employees.  During the Restricted
Period, Officer shall not, directly or indirectly, solicit or contact any
customer or any prospective customer of the Corporation for any commercial
pursuit that could be reasonably construed to be in competition with the
Corporation, or induce, or attempt to induce, any employees, agents or
consultants of or to the Corporation or any of its subsidiaries or affiliates to
do anything from which Officer is restricted by reason of this covenant nor
shall Officer, directly or indirectly, offer or aid to others to offer
employment to, or interfere or attempt to interfere with any employment,
consulting or agency relationship with, any employees, agents or consultants of
the Corporation, its subsidiaries and affiliates, who received compensation of
$75,000 or more during the precedingsix (6) months, to work for any business
competitive with any business of the Corporation, its subsidiaries or
affiliates. 

(4)    Confidentiality.  Officer shall not at any time (including after
termination of employment) divulge to others, use to the detriment of the
Corporation, or use in any business competitive with any business of the
Corporation, any trade secret, confidential or privileged information obtained
during his employment with the Corporation, without first obtaining the written
consent of the Corporation's Chief Executive Officer.  This paragraph covers but
is not limited to discoveries, inventions (except as otherwise provided by
California law), improvements, and writings, belonging to or relating to the
affairs of the Corporation or of any of its subsidiaries or affiliates, or any
marketing systems, customer lists or other marketing data.  Officer shall, upon
termination of employment for any reason, deliver to the Corporation all data,
records and communications, and all drawings, models, prototypes or similar
visual or conceptual presentations of any type, and all copies or duplicates
thereof, relating to all matters contemplated by this paragraph.

(5)    Assistance in Legal Proceedings.  During the Restricted Period, Officer
shall, upon reasonable notice from the Corporation, furnish information and
proper assistance (including testimony and document production) to the
Corporation as may be reasonably required by the Corporation in connection with
any legal, administrative or regulatory proceeding in which it or any of its
subsidiaries or affiliates is, or may become, a party, or in connection with any
filing or similar obligation of the Corporation imposed by any taxing,
administrative or regulatory authority having jurisdiction, provided, however,
that the Corporation shall pay all reasonable expenses incurred by Officer in
complying with this paragraph. 

(6)    Remedies.  Upon Officer's failure to comply with the provisions of this
Section 2(c), the Corporation shall have the right to immediately terminate any
unpaid amounts or benefits described in Section 2(a) to Officer.  In the event
of such termination, the Corporation shall have no further obligations under
this Policy and shall be entitled to recover damages.  In the event of an
Officer’s breach or threatened breach of any of the covenants set forth in this
Section 2(c), the Corporation shall also be entitled to specific performance by
Officer of any such covenant and any other applicable equitable or injunctive
relief.

3.        Termination of Employment Following a Change in Control or Potential
Change in Control

(a)    If an Executive Officer’s employment by the Corporation or any subsidiary
or successor of the Corporation shall be subject to an Involuntary Termination
within the Covered Period, then the provisions of this Section 3 instead of
Section 2 shall govern the obligations of the Corporation as to the payments and
benefits it shall provide to the Executive Officer.  In the event that Executive
Officer’s employment with the Corporation or an employing subsidiary is
terminated under circumstances which would not entitle Executive Officer to
payments under this Section 3, Executive Officer shall only receive such
benefits to which he is entitled under Section 2, if any.  In no event shall
Executive Officer be entitled to receive termination benefits under both this
Section 3 and Section 2.

All the terms used in this Section 3 shall have the following meanings:

(1)    "Affiliate" shall mean any entity which owns or controls, is owned or is
under common ownership or control with, the Corporation.

(2)    "Cause" shall mean (i) the willful and continued failure of the Executive
Officer to perform substantially the Executive Officer’s duties with the
Corporation or one of its affiliates (other than any such failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to the Executive Officer by the Board of
Directors or the Chief Executive Officer of the Corporation which specifically
identifies the manner in which the Board of Directors or Chief Executive Officer
believes that the Executive Officer has not substantially performed the
Executive Officer’s duties; or (ii) the willful engaging by the Executive
Officer in illegal conduct or gross misconduct which is materially demonstrably
injurious to the Corporation.

For purposes of the provision, no act or failure to act, on the part of the
Executive Officer, shall be considered "willful" unless it is done, or omitted
to be done, by the Executive Officer in bad faith or without reasonable belief
that the Executive Officer’s action or omission was in the best interests of the
Corporation.  Any act, or failure to act, based upon authority given pursuant to

a resolution duly adopted by the Board of Directors or upon the instructions of
the Chief Executive Officer or a senior officer of the Corporation or based upon
the advice of counsel for the Corporation shall be conclusively presumed to be
done, or omitted to be done, by the Executive Officer in good faith and in the
best interests of the Corporation.  The cessation of employment of the Executive
Officer shall not be deemed to be for Cause unless and until there shall have
been delivered to the Executive Officer a copy of a resolution duly adopted by
the affirmative vote of not less than three-quarters of the entire membership of
the Board of Directors at a meeting of the Board of Directors called and held
for such purpose (after reasonable notice is provided to the Executive Officer
and the Executive Officer is given an opportunity, together with counsel, to be
heard before the Board of Directors), finding that, in the good faith opinion of
the Board of Directors, the Executive Officer is guilty of the conduct described
in subparagraph (i) or (ii) above, and specifying the particulars thereof in
detail.

(3)    "Change in Control" shall be deemed to have occurred if:

a)    any "person" (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, but excluding any benefit plan for employees or
any trustee, agent or other fiduciary for any such plan acting in such person’s
capacity as such fiduciary), directly or indirectly, becomes the beneficial
owner of securities of the Corporation representing 20 percent or more of the
combined voting power of the Corporation's then outstanding securities;

b)    during any two consecutive years, individuals who at the beginning of such
a period constitute the Board of Directors of the Corporation cease for any
reason to constitute at least a majority of the Board of Directors of the
Corporation, unless the election or the nomination for election by the
shareholders of the Corporation, of each new Director was approved by a vote of
at least two-thirds (2/3) of the Directors then still in office who were
Directors at the beginning of the period; or

c)    the shareholders of the Corporation shall have approved (i) any
consolidation or merger of the Corporation other than a merger or consolidation
which would result in the voting securities of the Corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent of such surviving entity) at least 70 percent of the Combined
Voting Power of the Corporation, such surviving entity or the parent of such
surviving entity outstanding immediately after such merger or consolidation;
(ii) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of the
Corporation; or (iii) any plan or proposal for the liquidation or dissolution of
the Corporation.

(4)    "Change in Control Date" shall mean the date on which a Change in Control
occurs.

(5)    "Combined Voting Power" shall mean the combined voting power of the
Corporation's or other relevant entity's then outstanding voting securities.

(6)    "Covered Period" shall mean the period commencing with the Change in
Control Date and terminating two (2) years following said commencement;
provided, however, that if a Change in Control occurs and Executive Officer's
employment with the Corporation or the employing subsidiary is subject to an
Involuntary Termination before the Change in Control Date but on or after a
Potential Change in Control Date, and if it is reasonably demonstrated by the
Executive Officer that such termination (i) was at the request of a third party
who has taken steps reasonably calculated to effect a Change in Control, or (ii)
otherwise arose in connection with or in anticipation of a Change in Control,
then the Covered Period shall mean, as applied to Executive Officer, the
two-year period beginning on the date immediately before the Potential Change in
Control Date.  In the case of termination of employment following a Potential
Change in Control Date, references in the definition of "Good Reason" to
conditions in effect immediately prior to a Change in Control shall be deemed to
mean conditions in effect immediately prior to Executive Officer's termination.

(7)    "Disability" shall mean the absence of the Executive Officer from the
Executive Officer's duties with the Corporation or the employing subsidiary on a
full-time basis for 180 consecutive business days as a result of incapacity due
to physical or mental illness which is determined to be total and permanent by a
physician selected by the Corporation or its insurers and acceptable to the
Executive Officer or the Executive Officer's legal representative.

(8)    "Executive Officer" shall mean officers of the Corporation at the level
of Senior Vice President and above.

(9)    "Good Reason" shall mean any one or more of the following which takes
place within the Covered Period:

a)    An adverse change in Executive Officer's status or position(s) as in
effect immediately before a Change in Control or Potential Change in Control,
including, without limitation, the assignment to the Executive Officer of any
duties inconsistent in any respect with the Executive Officer’s position
(including status, offices, titles and reporting requirements, including
reporting requirements under Section 16 of the Securities Exchange Act of 1934),
authority, duties or responsibilities prior to a Change in Control or Potential
Change in Control, or any other action by the Corporation which results in the
diminution in such position, authority, duties or responsibilities prior to a
Change in Control or Potential Change in Control, excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied by the Corporation promptly after receipt of notice thereof given by
the Executive Officer;

b)    Executive Officer's base salary is reduced from that provided to him
immediately before the Change in Control Date or as the same may be increased
from time to time thereafter, unless such reduction is part of an
across‑the‑board reduction for all similarly situated executives, including
executives of the other party to the transaction that results in the Change in
Control;

c)    Executive Officer's eligibility to participate in bonus, stock option,
incentive award and other compensation plans which provide opportunities to
receive compensation is diminished from that provided to him immediately before
the Change in Control Date, unless substantially equal benefits are provided to
Executive Officer under comparable compensation plans, or unless such reduction
is part of an across‑the‑board reduction for all similarly situated executives,
including executives of the other party to the transaction that results in the
Change in Control;

d)    The aggregate projected value of Executive Officer's employee benefits
(including but not limited to supplemental and excess retirement programs,
medical, dental, life insurance and long‑term disability plans) and perquisites
is diminished from that provided to him immediately before the Change in Control
Date, unless such reduction is part of an across‑the‑board reduction for all
similarly situated executives, including executives of the other party to the
transaction that results in the Change in Control;

e)    A change in Executive Officer's principal place of employment by
Corporation (including its subsidiaries) to a location more than thirty-five
miles from Executive Officer's principal place of employment immediately before
the Change in Control Date;

f)    A reasonable determination by the Board of Directors that, as a result of
a Change in Control and a change in circumstances thereafter significantly
affecting his position, he is unable to exercise the authorities, powers,
function or duties attached to his position immediately before the Change in
Control Date;

g)    The failure of the Corporation to obtain the assumption of this Policy by
any successor contemplated in Section 7, hereof; or

h)    The material failure of the Corporation to fulfill its obligations under
this Policy, to the extent not remedied in a reasonable period of time after the
Corporation’s receipt of written notice from Executive Officer specifying the
material failure by the Corporation.

(10)  "Involuntary Termination" shall mean a termination (i) by the Corporation
without Cause, or (ii) by Executive Officer following Good Reason; provided,
however, the term "Involuntary Termination" shall not include termination of
Executive Officer's employment due to Executive Officer's death, Disability, or
voluntary retirement.

(11)  "Potential Change in Control" shall mean the earliest to occur of  (i) the
date on which the Corporation executes an agreement or letter of intent, where
the consummation of the transaction described therein would result in the
occurrence of a Change in Control, (ii) the date on which the Board of Directors
approves a transaction or series of transactions, the consummation of which
would result in a Change in Control, or (iii) the date on which a tender offer
for the Corporation's voting stock is publicly announced, the completion of
which would result in a Change in Control; provided, however, that if such
Potential Change in Control terminates by its terms, such transaction shall no
longer constitute a Potential Change in Control.

(12)  "Potential Change in Control Date" shall mean the date on which a
Potential Change in Control occurs.

(13)  "Reference Salary" shall mean the greater of (i) the annual rate of
Executive Officer's base salary from the Corporation or the employing subsidiary
in effect immediately before the date of Executive Officer's Involuntary
Termination, or (ii) the annual rate of Executive Officer's base salary from the
Corporation or the employing subsidiary in effect immediately before the Change
in Control Date.

(14)  "Termination Date" shall be the date specified in the written notice of
termination of Executive Officer's employment given by either party in
accordance with Section 3(b) of this Policy.

(b)  Notice of Termination.  During the Covered Period, in the event that the
Corporation (including an employing subsidiary) or Executive Officer terminates
Executive Officer’s employment with the Corporation or employing subsidiary, the
party terminating employment shall give written notice of termination to the
other party, specifying the Termination Date and the specific termination
provision in this Section 3 that is relied upon, if any, and setting forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive Officer’s employment under the provision so indicated. 
The Termination Date shall be determined as follows:  (i) if Executive Officer's
employment is terminated for Disability, thirty (30) days after a Notice of
Termination is given (provided that Executive Officer shall not have returned to
the full-time performance of Executive Officer's duties during such 30-day
period); (ii) if Executive Officer's employment is terminated by the Corporation
in an Involuntary Termination, five days after the date the Notice of
Termination is received by Executive Officer; and (iii) (as defined in this
Section 3) if Executive Officer's employment is terminated by the Corporation
for Cause, the date specified in the Notice of Termination, provided, that the
events or circumstances cited by the Board of Directors as constituting Cause
are not cured by Executive Officer during any cure period that may be offered by
the Board of Directors.  The Date of Termination for a resignation of employment
other than for Good Reason shall be the date set forth in the applicable notice,
which shall be no earlier than ten (10) days after the date such notice is
received by the Corporation, unless waived by the Corporation.

During the Covered Period, a notice of termination given by Executive Officer
for Good Reason shall be given within three (3) months after occurrence of the
event on which Executive Officer bases his notice of termination and shall
provide a Termination Date not more than sixty (60) days after the notice of
termination is given to the Corporation.

(c)  Corporation’s Obligations.  If Executive Officer's employment by the
Corporation or any subsidiary or successor of the Corporation shall be subject
to an Involuntary Termination within the Covered Period, then the Corporation
shall provide Executive Officer the following benefits:

(1)   The Corporation shall pay to the Executive Officer a lump sum in cash
within thirty (30) days after the Termination Date: 

a)    the sum of (1) any earned but unpaid base salary through the Termination
Date at the rate in effect at the time of the notice of termination to the
extent not theretofore paid; (2) the Executive Officer's target bonus under the
Short-Term Incentive Plan of the Corporation, an Affiliate, or a predecessor,
for the fiscal year in which the Termination Date occurs (the "Target Bonus");
and (3) any accrued but unpaid vacation pay, in each case to the extent not
theretofore paid; and

b)    the amount equal to the product of (1) three and (2) the sum of (x) the
Reference Salary and (y) the Target Bonus.

(2)   Remedies.  The Executive Officer shall be entitled to recover damages for
late or nonpayment of amounts which the Corporation is obligated to pay
hereunder.  The Executive Officer shall also be entitled to seek specific
performance of the Corporation’s obligations and any other applicable equitable
or injunctive relief.

(d)   Adjustment for Excise Taxes.  If any portion of the payments to the
Executive Officer under this Section 3 or under any other plan, program, or
arrangement maintained by the Corporation (a "Payment") would be subject to the
excise tax levied under Section 4999 of the Internal Revenue Code ("Code"), or
any interest or penalties are incurred by Executive Officer with respect to such
excise tax (such excise tax together with such interest and penalties are
referred to herein as the "Excise Tax"), then the Corporation shall make an
additional payment to Executive Officer (a "Tax Restoration Payment") in an
amount such that after payment by the Executive Officer of all taxes (including
any interest or penalties imposed with respect to such taxes), including,
without limitation, any income taxes (and any interest and penalties imposed
with respect thereto) and Excise Tax imposed upon the Tax Restoration Payment,
the Executive Officer retains an amount of the Tax Restoration Payment equal to
the Excise Tax imposed upon the Payments.  The payment of a Tax Restoration
Payment under this Section 3 shall not be conditioned upon the Executive
Officer's termination of employment.

All determinations and calculations required to be made under this Section 3(d)
shall be made by Deloitte & Touche (the "Accounting Firm"), which shall provide
its determination (the "Determination"), together with detailed supporting
calculations regarding the amount of any Tax Restoration Payment and any other
relevant matter, both to the Corporation and the Executive Officer within five
(5) days of the termination of the Executive Officer’s employment, if
applicable, or such earlier time as is requested by the Corporation or the
Executive Officer (if the Executive Officer reasonably believes that any of the
Payments may be subject to Excise Tax).  If the Accounting Firm determines that
no Excise Tax is payable by the Executive Officer, it shall furnish the
Executive Officer with a written statement that such Accounting Firm has
concluded that no Excise Tax is payable (including the reasons therefor) and
that the Executive Officer has substantial authority not to report any Excise
Tax on the Executive Officer’s federal income tax return.  If a Tax Restoration
Payment is determined to be payable, it shall be paid to the Executive Officer
within five (5) days after the Determination is delivered to the Corporation or
the Executive Officer.  Any determination by the Accounting Firm shall be
binding upon the Corporation and the Executive Officer, absent manifest error.

As a result of uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Tax Restoration Payments not made by the Corporation should have
been made ("Underpayment") or that Tax Restoration Payments will have been made
by the Corporation which should not have been made ("Overpayment").  In either
such event, the Accounting Firm shall determine the amount of the Underpayment
or Overpayment that has occurred.  In the case of an Underpayment, the amount of
such Underpayment shall be promptly paid by the Corporation to or for the
benefit of the Executive Officer.  In the case of an Overpayment, the Executive
Officer shall, at the direction and expense of the Corporation, take such steps
as are reasonably necessary (including the filing of returns and claims for
refund), follow reasonable instructions from, and procedures established by, the
Corporation, and otherwise reasonably cooperate with the Corporation to correct
such Overpayment, provided, however, that (i) the Executive Officer shall in no
event be obligated to return to the Corporation an amount greater than the net
after-tax portion of the Overpayment that the Executive Officer has retained or
has recovered as a refund from the applicable taxing authorities, and (ii) this
provision shall be interpreted in a manner consistent with the intent of the Tax
Restoration Payment paragraph above, which is to make the Executive Officer
whole, on an after-tax basis, from the application of Excise Tax, it being
understood that the correction of an Overpayment may result in the Executive
Officer’s repaying to the Corporation an amount that is less than the
Overpayment.

4.         Administration

The Policy shall be administered by the Senior Human Resources Officer of the
Corporation ("Administrator"), who shall have the authority to interpret the
Policy and make and revise such rules as may be reasonably necessary to
administer the Policy.  The Administrator shall have the duty and responsibility
of maintaining records, making the requisite calculations, securing Officer
releases, and disbursing payments hereunder.  The Administrator’s
interpretations, determinations, rules, and calculations shall be final and
binding on all persons and parties concerned.

5.         No Mitigation

Payment of the amounts and benefits under Section 2(a) and Section 3 (except as
otherwise provided in Section 2(a)(5)) shall not be subject to offset,
counterclaim, recoupment, defense or other claim, right or action which the
Corporation may have and shall not be subject to a requirement that Officer
mitigate or attempt to mitigate damages resulting from Officer's termination of
employment.

6.         Amendment and Termination

The Corporation, acting through its Nominating and Compensation Committee,
reserves the right to amend or terminate the Policy at any time; provided,
however, that any amendment which would reduce the aggregate level of benefits,
or terminate the Policy, shall not become effective prior to the third
anniversary of the Corporation giving notice to Officers of such amendment or
termination. 

7.         Successors

The Corporation will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Corporation expressly to assume and to agree to
perform its obligations under this Policy in the same manner and to the same
extent that the Corporation would be required to perform such obligations if no
such succession had taken place; provided, however, that no such assumption
shall relieve the Corporation of its obligations hereunder.  As used herein, the
"Corporation" shall mean the Corporation as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform its obligations by operation or law or otherwise.

This Policy shall inure to the benefit of and be binding upon the Officer (and
Officer's personal representatives and heirs), Corporation and its successors
and assigns, and any such successor or assignee shall be deemed substituted for
the Corporation under the terms of this Policy for all purposes.  As used
herein, "successor" and "assignee" shall include any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires the stock of the Corporation or to
which the Corporation assigns this Policy by operation of law or otherwise.  If
Officer should die while any amount would still be payable to Officer hereunder
if Officer had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with this Policy to Officer’s devisee,
legatee or other designee, or if there is no such designee, to Officer's estate.

8.         Nonassignability of Benefits

The payments under this Policy or the right to receive future payments under
this Policy may not be anticipated, alienated, pledged, encumbered, or subject
to any charge or legal process, and if any attempt is made to do so, or a person
eligible for payments becomes bankrupt, the payments under the Policy of the
person affected may be terminated by the Administrator who, in his or her sole
discretion, may cause the same to be held if applied for the benefit of one or
more of the dependents of such person or make any other disposition of such
benefits that he or she deems appropriate.

9.         Nonguarantee of Employment

Officers covered by the Policy are at-will employees, and nothing contained in
this Policy shall be construed as a contract of employment between the Officer
and the Corporation (or, where applicable, a subsidiary or affiliate of the
Corporation), or as a right of the Officer to continued employment, or to remain
as an Officer, or as a limitation on the right of the Corporation (or a
subsidiary or affiliate of the Corporation) to discharge Officer at any time,
with or without cause.

10.       Benefits Unfunded and Unsecured

The payments under this Policy are unfunded, and the interest under this Policy
of any Officer and such Officer’s right to receive payments under this Policy
shall be an unsecured claim against the general assets of the Corporation.

11.       Applicable Law

All questions pertaining to the construction, validity, and effect of the Policy
shall be determined in accordance with the laws of the United States and, to the
extent not preempted by such laws, by the laws of the state of California.

12.        Arbitration

With the exception of any request for specific performance, injunctive or other
equitable relief, any dispute or controversy of any kind arising out of or
related to this Policy, Officer's employment with the Corporation (or with the
employing subsidiary), the termination thereof or any claims for benefits shall
be resolved exclusively by final and binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association then in
effect.  Provided, however, that in making their determination, the arbitrators
shall be limited to accepting the position of the Officer or the position of the
Corporation, as the case may be.  The only claims not covered by this Section 12
are claims for benefits under workers' compensation or unemployment insurance
laws; such claims will be resolved under those laws.  The place of arbitration
shall be San Francisco, California.  Parties may be represented by legal counsel
at the arbitration but must bear their own fees for such representation.  The
prevailing party in any dispute or controversy covered by this Section 12, or
with respect to any request for specific performance, injunctive or other
equitable relief, shall be entitled to recover, in addition to any other
available remedies specified in this Policy, all litigation expenses and costs,
including any arbitrator or administrative or filing fees and reasonable
attorneys' fees.  Both the Officer and the Corporation specifically waive any
right to a jury trial on any dispute or controversy covered by this Section 12. 
Judgment may be entered on the arbitrators’ award in any court of competent
jurisdiction.